Exhibit 10.5

FORM OF

NON-SOLICITATION AGREEMENT

THIS NON-SOLICITATION AGREEMENT (the “Non-Solicitation Agreement”) is entered
into by and between International Paper Company (together with its subsidiaries
and affiliates, “International Paper”), a New York corporation, and the
undersigned employee of International Paper to protect the valuable competitive
information and business relationships of International Paper.

1. Acknowledgements. I acknowledge and agree that:

 

  a. in the course and scope of my employment with International Paper, I have
developed or will develop unique relationships with International Paper’s
employees, customers and suppliers;

 

  b. International Paper has provided or will provide me with unique knowledge
and training about its Confidential Information. Confidential Information, as
used in this Non-Solicitation Agreement, includes, but is not limited to, any
information possessed or owned by International Paper which is not generally
known to the public, especially if such information gives International Paper a
competitive advantage or its disclosure would harm International Paper. It
includes, but is not limited to, trade secrets, proprietary information and all
other information documents or materials, owned, developed or possessed by
International Paper or any employee of International Paper, whether tangible or
intangible, relating in any way to International Paper’s research and
development, customers, prospective customers, business plans, business
relationships, products or processes, costs or profit information or data from
which that information could be derived, human resources (including internal
evaluations of the performance, capability and potential of any International
Paper employee), business methods, databases and computer programs; and,

 

  c. I am entering into this Non-Solicitation Agreement in conjunction with my
participation in the International Paper [INSERT PLAN NAME] and that this
provides adequate and significant consideration for my willingness to enter into
this Non-Solicitation Agreement.

2. Non-Solicitation of International Paper Employees. During the term of my
employment at International Paper and for twenty-four (24) months following the
termination of my employment for any reason (the “Employee Non-Solicitation
Period”), I agree that I will not, either on my own behalf or on behalf of any
other person or entity, directly or indirectly, hire, solicit, retain, or
encourage to leave the employ of International Paper (or assist any other person
or entity in hiring, soliciting, retaining or encouraging) any person who is
then or was within six (6) months of the date of such hiring, an employee of
International Paper.



--------------------------------------------------------------------------------

3. Non-Solicitation of International Paper Customers. During the term of my
employment at International Paper and for twelve (12) months following the
termination of my employment for any reason (the “Customer Non-Solicitation
Period”), in order to protect International Paper’s Confidential Information, I
agree that I will not, either on my own behalf or on behalf of any other person
or entity, directly or indirectly, solicit, sell or assist anyone in the sale of
or provide service relating to any of International Paper’s products or products
similar to those sold by International Paper to any person, company, firm, or
corporation who is or was a customer of International Paper within one (1) year
prior to the termination of my employment and with whom I, or those employees
reporting to me, had Material Contact during the last year of my employment. For
the purpose of this Non-Solicitation Agreement, Material Contact shall be
defined as personal contact or the supervision of the efforts of those who have
direct personal contact with a customer or potential customer. I agree not to
solicit, sell or assist in the sale or provide service to any such customers on
behalf of myself or any other person, firm, company, or corporation.

4. Confidentiality. I agree that at all times, both during and after my
employment with International Paper, I shall not directly or indirectly use or
disclose any Confidential Information to any third person or entity outside
International Paper, except (i) as may be necessary in the good faith
performance of my duties for International Paper or (ii) as I may be required to
disclose under any applicable laws, regulations or directives of a governmental
entity having jurisdiction in the matter or under subpoena or other process of
law, provided that I shall promptly notify the Company in writing of any such
requests for disclosure.

5. Common Law Duties. I acknowledge and agree that I owe fiduciary and common
law duties to International Paper, in addition to the covenants set forth above,
prohibiting the misuse or disclosure of trade secrets or confidential
information and the unlawful interference with International Paper’s business
and customer relationships.

6. Duty to Show Non-Solicitation Agreement to Prospective Employers. During my
employment with International Paper and for twenty-four (24) months thereafter,
I shall, prior to accepting other employment, provide a copy of this
Non-Solicitation Agreement to any recruiter who assists me in locating
employment other than with International Paper and to any prospective employer
with which I discuss potential employment.

7. At-Will Employment. I acknowledge and agree that my employment with
International Paper is at-will and that both the Company and I retain the right
to terminate the employment relationship at any time and for any reason, with or
without prior notice. Nothing in this Non-Solicitation Agreement shall be
construed to be a guarantee or promise of future employment of any duration.

8. Termination of Non-Solicitation Agreement. This Non-Solicitation Agreement
shall terminate only upon the mutual written agreement of the parties.

 

-2-



--------------------------------------------------------------------------------

9. Survival. The obligations contained in Paragraphs 2, 3 and 4 shall survive
the termination of this Non-Solicitation Agreement. In addition, the termination
of this Non-Solicitation Agreement shall not affect any of the rights or
obligations of either party arising prior to or at the time of termination of
this Non-Solicitation Agreement, or which may arise by any event causing the
termination of this Non-Solicitation Agreement.

10. Waiver of Rights. If on one or more instances either party fails to insist
that the other party perform any of the terms of this Non-Solicitation
Agreement, such failure shall not be construed as a waiver by such party of any
past, present, or future right granted under this Non-Solicitation Agreement;
and the obligations of both parties under this Non-Solicitation Agreement shall
continue in full force and effect. International Paper’s waiver, for whatever
reason, of the terms of a non-solicitation agreement between International Paper
and any other employee shall not operate as a waiver or release of my
obligations under the Non-Solicitation Agreement and may not be used as evidence
of International Paper’s intent to waive any of the terms of this
Non-Solicitation Agreement.

11. Modification. This Non-Solicitation Agreement or any provision of it cannot
be modified, abrogated or waived except in a written document signed by the
Senior Vice President of Human Resources of International Paper and the General
Counsel or, in the event of the absence of either of these executives or the
vacancy of either of these positions, such other officer of International Paper
as its Chief Executive Officer shall designate in writing.

12. Remedies. I acknowledge and agree that compliance with Paragraphs 2, 3 and 4
of this Non-Solicitation Agreement is necessary to protect the business and
goodwill of International Paper; and that a breach of Paragraphs 2, 3 or 4 will
irreparably and continually damage International Paper, for which money damages
may not be adequate.

 

  a. I agree that, in the event that I breach or threaten to breach any of these
covenants, International Paper shall be entitled to (i) a preliminary or
permanent injunction in order to prevent the continuation of such harm;
(ii) money damages insofar as they can be determined; and (iii) any other
damages permitted by applicable law. Nothing in this Non-Solicitation Agreement,
however, shall be construed to prohibit International Paper from also pursuing
any other remedy, the parties having agreed that all remedies shall be
cumulative.

 

  b. In addition to any money damages for the period of time during which I
violate these covenants, International Paper shall be entitled also to recover
the amount of any fees, compensation, or other remuneration earned by me as a
result of any such breach, as well as recovery of the consideration provided to
me for entering into this Non-Solicitation Agreement.

13. Tolling Period of Restriction. I acknowledge and agree that in addition to
the remedies International Paper may seek and obtain pursuant to Paragraph 12,
the Employee Non-Solicitation Period and/or Customer Non-Solicitation Period
will be

 

-3-



--------------------------------------------------------------------------------

extended by any and all periods in which I am found to have been in violation of
the applicable covenant contained in Paragraphs 2 or 3 of this Non-Solicitation
Agreement.

14. Attorneys’ Fees. In the event of any dispute or controversy arising under
this Non-Solicitation Agreement, the prevailing party in any litigation or
arbitration shall be entitled to recover from the other party the costs and
expenses, including attorney’s fees, incurred by the prevailing party related
solely to the dispute or controversy.

15. No Defense. A claim by me against International Paper shall not constitute a
defense to International Paper’s enforcement of the restrictive covenants of
this Non-Solicitation Agreement.

16. Severability. I acknowledge and agree that the parties have attempted to
limit my right to solicit only to the extent necessary to protect the legitimate
interests of International Paper. If any provision or clause of this
Non-Solicitation Agreement, or portion thereof, shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties and I agree, that if any court construes any provision
or clause of this Non-Solicitation Agreement, or any portion thereof, to be
illegal, void or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall reduce the duration, area or
matter of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

17. Governing Law/Jurisdiction. This Non-Solicitation Agreement shall be subject
to and governed by the laws of the State of Tennessee, without regard to its
laws or regulations relating to conflict of laws. I hereby consent to the
jurisdiction of, and agree that any claim arising out of or relating to this
Non-Solicitation Agreement may be brought in any federal court or any state
court of Tennessee that has jurisdiction over such matters.

18. Assignment. This Non-Solicitation Agreement and any rights thereunder may be
assigned by International Paper and if so assigned shall operate to protect the
Confidential Information and relationships of International Paper as well as
such information and relationships of the assignee.

19. Applicability. This Non-Solicitation Agreement shall be binding upon and
shall inure to the benefit of the parties and their successors, assigns,
executors, administrators and personal representatives.

 

-4-



--------------------------------------------------------------------------------

20. Notice. Any notice to be given to me shall be sent by registered mail,
certified mail or any other method by which receipt can be confirmed to me at my
last known residence address. Any notice to be given to International Paper
shall be sent by registered mail, certified mail or any other method by which
receipt can be confirmed to International Paper at its offices at:

If to International Paper:

International Paper Company

6410 Poplar Avenue

Memphis, TN 38197

Attn: Chief Counsel, Human Resources

If to Employee: the address shown at the end of this Non-Solicitation Agreement.

Either party may change the address to which notices are to be sent by so
notifying the other party in writing as set forth in this Non-Solicitation
Agreement. If mailed as provided in this Non-Solicitation Agreement, notice
shall have been deemed to be given as of the date of mailing.

21. Headings. The headings have been inserted for convenience only and are not
to be considered when construing the provisions of this Non-Solicitation
Agreement.

22. Opportunity to Review. I acknowledge and agree that International Paper is
advising me that I may consult with an independent attorney before signing this
Non-Solicitation Agreement.

23. Complete Understanding. This Non-Solicitation Agreement constitutes the
complete understanding between the parties regarding this subject. This
Non-Solicitation Agreement cancels and supercedes any previous agreement on this
subject signed by me and International Paper prior to January 1, 2006. I
acknowledge and agree that notwithstanding the foregoing, this Non-Solicitation
Agreement does not cancel or supercede any representations or agreements made by
me in any Employee Agreement Concerning Inventions, Intellectual Property,
Confidential Information and Conflict of Interest with International Paper
Company, and/or Assignment of Inventions and of Letters Patent agreement(s) with
International Paper.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Non-Solicitation Agreement to
be executed and delivered, effective as of the date signed below by a duly
authorized officer of International Paper.

 

Dated:                      Employee                     Typed Name          
          Address       International Paper Company       By:              Name:
  J. N. Carter         Title:   SVP, Human Resources       By:             
Name:   Maura A. Smith         Title:   SVP, General Counsel and Corporate
Secretary

 

-6-